Chief Justice RABNER
delivered the opinion of the Court.
This case is about whether a Chief Executive has the authority to abolish independent agencies that were created by legislative action. The issue arises in the context of whether the Legislature delegated the power to abolish the Council on Affordable Housing (COAH or Council) to the Governor. That question turns on COAH’s status, which the Legislature outlined at N.J.S.A. 52:27D-305, and the scope of the Executive Reorganization Act of 1969 (Reorganization Act or Act), N.J.S.A. 52:14C-1 to -11.
The Legislature created COAH to ensure that municipalities fulfill their constitutional obligation to provide affordable housing. Because COAH is an executive agency, the Constitution required the Legislature to place COAH “within” an Executive Branch department. See N.J. Const, art. V, § 4, H 1. At the same time, the Legislature took steps to make COAH independent and insulate it from complete Executive control. To achieve that aim, the Legislature included a term of art in COAH’s enabling legislation when it placed COAH “in, but not of,” the Department of Community Affairs (DCA). N.J.S.A. 52:27D-305(a). That phrase has long been understood to signify an agency’s independence, see N.J. Tpk. Auth. v. Parsons, 3 N.J. 235, 244, 69 A.2d 875 (1949), and the Legislature has used the designation to create dozens of independent offices.
In June 2011, the Governor issued a Reorganization Plan that abolished COAH and transferred its responsibilities to DCA. The Governor relied on the Reorganization Act. The Act, however, extends the Chief Executive’s authority only to agencies that are “of the executive branch.” N.J.S.A. 52:14C-3(a)(1) (emphasis added). Because COAH is “in, but not of,” an Executive Branch department, N.J.S.A. 52:27D-305(a) (emphasis added), the plain language of the Reorganization Act does not encompass COAH. We therefore conclude that the Act does not authorize a Chief Executive to abolish an independent agency like COAH. As a result, we affirm the judgment of the Appellate Division in that regard.
*449We offer no opinion as to whether COAH’s structure should be abolished, maintained as is, or modified. That is a policy decision left to the Governor and the Legislature and guided by the Constitution. This case instead is about the process that the two branches must follow if they decide to alter COAH.
That same process applies to possible changes to other independent entities. The precise language in the Reorganization Act does not authorize a Chief Executive to abolish them and replace their independent boards with a cabinet official who answers to the Chief Executive. Instead, to abolish or change the structure of independent agencies, both the legislative and executive branches must enact new laws that are passed by the Senate and Assembly and signed by the Governor.
We need not address the State’s appeal of a separate Appellate Division order that granted Fair Share Housing Center’s motion in aid of litigant’s rights. The parties have advised us that, in light of recent developments, the appeal is now moot and should be dismissed. We ask the Clerk to enter an order to that effect.
I.
A.
The Legislature enacted the Fair Housing Act (FHA) in 1985, L. 1985, c. 222, in response to the Supreme Court’s two Mount Laurel decisions, see N.J.S.A. 52:27D-302; Hills Dev. Co. v. Twp. of Bernards, 103 N.J. 1, 19, 510 A.2d 621 (1986). The decisions recognized a constitutional obligation on municipalities to “afford[ ] a realistic opportunity for the construction of [theirj fair share of the present and prospective regional need for low and moderate income housing.” S. Burlington Cnty. N.A.A.C.P. v. Twp. of Mount Laurel, 92 N.J. 158, 205, 456 A.2d 390 (1983) (Mount Laurel II) (citing S. Burlington Cnty. N.A.A.C.P. v. Twp. of Mount Laurel, 67 N.J. 151, 174, 336 A.2d 713 (1975) (Mound Laurel I)). The FHA, in turn, created COAH, N.J.S.A. 52:27D-305, and gave it rulemaking and adjudicatory powers to satisfy the *450requirement to provide affordable housing. Hills, supra, 103 N.J. at 20, 510 A.2d 621.
The Legislature codified COAH as an independent agency and structured it in a precise way. COAH was placed “in, but not of, the Department of Community Affairs,” N.J.S.A. 52:27D-305(a)— a term of art that is discussed later. The Council consists of twelve “members appointed by the Governor with the advice and consent of the Senate.” Ibid. The members represent different perspectives related to affordable housing:
four shall be elected officials representing the interests of local government, at least one of whom shall be representative of an urban municipality having a population in excess of 40,000 persons and a population density in excess of 3,000 persons per square mile, at least one of whom shall be representative of a municipality having a population of 40,000 persons or less and a population density of 3,000 persons per square mile or less, and no more than one of whom may be a representative of the interests of county government; four shall represent the interests of households in need of low and moderate housing, one of whom shall represent the interests of the nonprofit builders of low and moderate income housing, and shall have an expertise in land use practices and housing issues, one of whom shall be the Commissioner of Community Affairs, ex officio, or his or her designee, who shall serve as chairperson, one of whom shall be the executive director of the agency, serving ex officio; and one of whom shall represent the interests of disabled persons and have expertise in construction accessible to disabled persons; one shall represent the interests of the for-profit builders of market rate homes, and shall have an expertise in land use practices and housing issues; and three shall represent the public interest.

[Ibid.]

No more than six of the twelve members can belong to the same political party. Ibid. They serve six-year terms with staggered initial appointments, N.J.S.A. 52:27D-305(b), and can be removed only for cause in a proceeding in Superior Court, N.J.S.A. 52:27D-305(e).
The FHA granted COAH “extremely broad” powers that we refer to only briefly. Hills, supra, 103 N.J. at 32, 510 A.2d 621. Within months after its formation, and “from time to time thereafter,” the Council was to divide the State into housing regions and determine the need for low- and moderate-income housing for the State and each region. N.J.S.A. 52:27D-307(a), (b). COAH is also required to establish and regularly adjust criteria and guide*451lines for municipalities to determine their fair share of the region’s need for affordable housing, consistent with the FHA’s overall scheme. N.J.S.A. 52:27D-307(c). The agency determines whether a municipality’s housing plan complies with COAH’s rules and makes it realistically possible for the municipality to achieve its fair share of low- and moderate-income housing. N.J.S.A. 52:27D-314(a), (b). If there is an objection to a municipality’s plan — specifically, to its “petition for substantive certification,” see N.J.S.A. 52:27D-313 to -314 — the Council first engages in mediation among the parties. N.J.S.A. 52:27D-315(b). If mediation fails, the dispute is transferred to an administrative law judge for an expedited hearing. N.J.S.A. 52:27D-315(c).
To implement the FHA, COAH is empowered to adopt procedural and substantive rules. See N.J.S.A. 52:27D-307(e), -307.5; In re Six Month Extension of N.J.A.C. 5:91-1 et seq., 372 N.J.Super. 61, 73, 855 A.2d 582 (App.Div.2004), certif. denied, 182 N.J. 630, 868 A.2d 1033 (2005). The rules are subject to the Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 to -15. See N.J.S.A. 52:27D-307.5, -308. Absent “an imminent peril to the public health, safety, or welfare,” the APA requires public notice and an opportunity for comment before the adoption of any rule. See N.J.S.A. 52:14B-4. The FHA also expressly states that COAH “shall give appropriate weight to ... public comment” in carrying out its duties. N.J.S.A. 52:27D-307.
B.
In February 2010, the Governor issued Executive Order No. 12, which created the Housing Opportunity Task Force. 42 N.J.R. 659(a) (Mar. 15, 2010). He directed the Task Force to review existing affordable housing laws and regulations, assess “the continued existence of COAH,” and issue a report in ninety days. Ibid.1
*452The Task Force issued its report on March 19, 2010. The report concluded that in “the 25 years since its creation, COAH has failed to recognize the significant changes in New Jersey in environmental awareness, transportation infrastructure, population trends and the economic climate.” The Task Force determined that COAH was “irrevocably broken” and proposed a new model for affordable housing policy.
Around the same time, the Legislature also considered changes to affordable housing law. Senate Bill 1 was introduced on January 19, 2010, see S. 1, 214th Leg. (N.J. Jan. 19, 2010), and amended a number of times, see, e.g., S. Comm. Substitute for S. Comm. Substitute for S. 1, 214th Leg. (N.J. June 3, 2010); S. Comm. Substitute for S. Comm. Substitute for S. 1 [First Reprint], 214th Leg. (N.J. Dec. 10, 2010). On January 10, 2011, the Legislature passed a revised version of the bill that abolished COAH and transferred its remaining powers to DCA. S. Comm. Substitute for S. Comm. Substitute for S. 1 [Third Reprint], 214th Leg. (N.J. Jan. 10, 2011).
The Governor conditionally vetoed the bill on January 25, 2011. Governor’s Conditional Veto to Senate Committee Substitute for Senate Committee Substitute for Senate Bill No. 1 [Third Reprint] (Jan. 25, 2011). His veto message outlined specific objections to the final bill and requested that it be amended to return to the version that passed the Senate on June 10, 2010. The Governor explained that the earlier Senate bill “was the result of significant negotiation between the Legislature and the Governor’s Office” and “met many of our objectives to end the ineffective and burdensome COAH system.” On February 7, 2011, the bill was withdrawn from consideration in the Legislature. In the end, no matter how close the branches were, they could not agree on a *453new affordable housing policy, so the FHA and COAH remained intact.
The Governor issued Reorganization Plan No. 001-2011 (Reorganization Plan or Plan) on June 29, 2011. 43 N.J.R. 1621(a) (Aug. 1, 2011). The Plan abolished COAH and the terms of office of all existing board members. Ibid. It transferred COAH’s powers, functions, and duties to DCA and replaced the twelve-member Council with the DCA Commissioner. Ibid.
The Governor relied on the Reorganization Act to authorize this action. Ibid, (citing N.J.S.A. 52:14C-1 to -11). The stated purpose of the Plan was “to reduce the unnecessary complexity of affordable housing administration in New Jersey, lower the administrative costs associated with the present regulatory process, and streamline the development of new housing projects.” Ibid,. According to the Plan, the transfer would “produce significant costs savings” and allow for more effective management of the State’s affordable housing obligations by DCA, “without the necessity of the multi-member Council and a separate full-time staff.” Ibid. More generally, the Plan’s purposes track the language of the Reorganization Act: to promote effective management and expeditious administration; to reduce expenditures and promote efficiency; to group and consolidate Executive agencies according to major purposes; and to eliminate duplication of efforts. Ibid.-, see also N.J.S.A. 52:14C-2(a).
Consistent with the Reorganization Act, the Plan stated that it would become effective sixty days from the date of filing, June 29, 2011, unless the Legislature adopted a concurrent resolution disapproving the Plan. 43 N.J.R. 1621(a); see also N.J.S.A. 52:14C-7. The Legislature cancelled its June 30, 2011 session and did not meet during the sixty-day period. The Plan thus took effect in late August 2011.
C.
The Fair Share Housing Center (FSHC or Center) challenged the Reorganization Plan in court. In a published opinion dated *454March 8, 2012, the Appellate Division invalidated the Plan. In re Plan for Abolition of Council on Affordable Hous., 424 N.J.Super. 410, 38 A.3d 620 (App.Div.2012) (In re COAH).
Judge Carchman, writing for a unanimous panel, focused on the plain language of the Reorganization Act. The statute authorizes the Chief Executive to reorganize entities that are “ ‘of the executive branch.”’ Id. at 423, 38 A.3d 620 (quoting N.J.S.A. 52:14C-3(a)). The panel determined that the underscored language did not include “in but not of’ agencies like COAH. Ibid. The phrase “in but not of,” the panel noted, was a “common means of identifying those agencies that the Legislature intended to be independent and outside the scope of Executive control — including the Executive’s reorganization power — while also abiding by the constitutional mandate allocating every agency, independent or otherwise, to an established department in the Executive Branch.” Id. at 424, 38 A.3d 620. For support, the panel cited the enabling statutes of various independent agencies that are “in but not of’ an Executive Branch department. Id. at 424-25, 38 A.3d 620. The Appellate Division also relied on Parsons, supra, 3 N.J. 235, 69 A.2d 875. In re COAH, supra, 424 N.J.Super. at 423-24, 38 A.3d 620.
In addition, the panel reviewed COAH’s “carefully crafted statutory scheme” and concluded that the Reorganization Plan “sacrificed the goals of independence and continuity suggested by COAH’s design.” Id. at 425-26, 38 A.3d 620. “Without clear direction in the Reorganization Act that it should apply to independent agencies,” the panel found that “there is no basis from which to infer that the Legislature intended to permit a governor to undo such a balanced representation scheme through a reorganization plan.” Id. at 426,38 A.3d 620.
The Appellate Division also noted that the “reorganization power implicates separation of powers concerns.” Ibid. The panel recognized that this Court upheld the constitutionality of the Reorganization Act in Brown v. Heymann, 62 N.J. 1, 297 A.2d 572 (1972). But the Appellate Division noted that Brown’s analysis *455relied on the analogous federal Executive Reorganization Act, 5 U.S.C.A. §§ 901 to 912, a model for the New Jersey law which had been upheld in federal court. In re COAH, supra, 424 N.J.Super. at 431, 38 A.3d 620. When Congress amended the federal act in 1977, it addressed constitutional concerns raised after the decision in Brown by, among others, then-Assistant Attorney General Antonin Scalia and Professor Laurence Tribe. Id. at 433-36, 38 A.3d 620. The panel observed that in response to concerns about the constitutionality of the legislative veto and the delegation of authority to transfer independent agencies, Congress amended the act to prohibit “ ‘abolishing or transferring an ... independent regulatory agency.’ ” Id. at 436, 38 A.3d 620 (quoting 5 U.S.C.A. § 905(a)(1)).
In light of those constitutional concerns, the panel concluded that “[a] narrow interpretation of New Jersey’s Reorganization Act is warranted here.” Id. at 437, 38 A.3d 620. The panel explained that “an explicit legislative mandate” was required to authorize “the abolition of an independent agency.” Ibid. Because an “in but not of’ agency like CO AH was not subject to the Reorganization Act, the court invalidated the Reorganization Plan. Id. at 438, 38 A.3d 620.
D.
The Attorney General, on behalf of the Governor and DCA, petitioned this Court for certification. The State also moved in the Appellate Division for a stay pending a decision on the petition. The Appellate Division denied the motion, and the State then moved for a stay in this Court. We denied the motion for a stay but granted the petition for certification on June 26, 2012. 211 N.J. 274, 48 A.3d 355 (2012).
Three amicus groups are participating in this case. The Appellate Division previously granted leave to appear to the Housing and Community Development Network of New Jersey, the Corporation for Supportive Housing, and the Mercer Alliance to End Homelessness (collectively, Network), organizations that advocate *456for housing for low-income households, the homeless, and individuals with special needs. We granted two other amicus motions: one from David Epstein, James Gilbert, David Moore, Benjamin Spinelli, John Weingart, and Betty Wilson (Six Agency Members), six individuals who formerly served as members of independent State agencies; and another from the New Jersey League of Municipalities.
II.
The Attorney General, on behalf of the Governor and DCA (the State), argues that the plain language of the Reorganization Act grants the Chief Executive the authority to abolish COAH. The State points to Article V, Section 4, Paragraph 1 of the State Constitution, which requires every agency to be in a principal department. Because COAH is in but not of DCA, and DCA is part of the Executive Branch, the State argues that COAH “necessarily is part of the Executive Branch.” As a result, the State contends, COAH fits within the “broad definition” of “agency” in the Reorganization Act, which covers entities “of the executive branch.”
The State acknowledges that COAH’s allocation “in but not of’ an Executive Branch department grants it a measure of independence. But independence from departmental control does not remove an agency from the Executive Branch, according to the State. Independent agencies like COAH, the State submits, therefore still fall under the Reorganization Act.
The State argues that COAH’s statutory scheme does not remove it from the Reorganization Act; the Act contains a number of exclusions but does not exempt “in but not of’ agencies. Consistent with that reading, the State points to actions by previous Governors who used the Reorganization Act to transfer “in but not of’ agencies from one principal department to another. According to the State, the Act does not distinguish between the transfer and abolition of an agency.
*457The State also maintains that the Act does not raise separation of powers concerns. The broad powers granted to the Governor, the State submits, are consistent with the framework of the 1947 Constitution, which created a strong Chief Executive to manage the Executive Branch and its agencies. The State also highlights differences between the State and federal reorganization acts. In particular, the State notes that federal agencies need not be in the Executive Branch. The State further argues that the Reorganization Plan did not “alter powers granted”; its “only change is that the Commissioner, rather than COAH, will be implementing” the FHA.
Fair Share Housing Center urges that the judgment of the Appellate Division be affirmed. With regard to the statute’s scope, FSHC argues that the plain language of the Reorganization Act excludes “in but not of’ agencies like COAH. The Center claims that the Reorganization Act explicitly reaches agencies “of the Executive Branch” but not those “in but not of’ the Executive Branch. The latter formulation, FSHC argues, insulates independent agencies from gubernatorial control at the same time that it places them in the Executive Branch to comply with the Constitution. By contrast, FSHC highlights other statutes, like the APA and state ethics legislation, which specifically apply to agencies “in” the Executive Branch. Had the Legislature meant to cover “in but not of’ agencies in the Reorganization Act, FSHC contends, the law would have said so directly.
For support, FSHC points to certain decisions the Framers made at the 1947 Constitutional Convention: removing the phrase “and control” from Article V, Section 4, Paragraph 2 of the State Constitution, thereby limiting the Governor’s power over agencies to “supervision,” 5 Proceedings of the Constitutional Convention of 1947 371-73; and placing the power of reorganization with the Legislature and not the Governor, 2 Proceedings of the Constitutional Convention of 1947, supra, at 1126.
FSHC also directly raises constitutional concerns. It maintains that if the Reorganization Act is construed to allow the Chief *458Executive to abolish an independent agency, the law would violate the Presentment Clause, N.J. Const, art. V, § 1,1114, and breach the separation of powers doctrine. According to FSHC, the law could also be used to eliminate various other independent agencies without any affirmative action by the Legislature. FSHC also focuses on the text and history of the federal Executive Reorganization Act — the model for New Jersey’s law — which excludes independent agencies from its scope.
In addition, FSHC disputes a number of points the State raises. FSHC argues that no prior reorganization plan has abolished an “in but not of’ agency, and that the Reorganization Plan has materially changed substantive parts of the FHA
The Network, a group of three advocacy organizations, argues that the Reorganization Plan upends COAH’s balanced structure and prevents advocates for low- and moderate-income households from having a voice in affordable housing policy. Amici also argue that the Appellate Division correctly enjoined COAH staff from seeking to reclaim affordable housing funds.
Six Agency Members, all former members of independent State agencies, argue that under State law, the Chief Executive has extensive authority over independent State agencies but lacks the power to abolish them. Amici also maintain that the enabling statutes for various independent agencies carefully balance the interests of different stakeholders, and that neither those laws nor the Reorganization Act authorize the Governor to abolish such agencies.
The League of Municipalities submitted certain arguments relating to the motion to enforce litigant’s rights.
At oral argument, the parties disagreed about a 1972 reorganization plan relating to the Public Employment Relations Commission (PERC). Afterward, we asked for supplemental briefing on the subject. The parties’ dispute continues. The State contends that Governor Cahill’s reorganization plan, 4 N.J.R. 161-62 (July 6, 1972), eliminated PERC’s independence from departmental *459control and placed it “under the supervision of an assistant commissioner in the Department of Labor and Industry.” In response, FSHC submits that PERC was merely “assigned to” the assistant commissioner but remained independent of any supervision or control by the department.
III.
The Constitution requires the Legislature to allocate all executive and administrative offices within no more than twenty principal departments of State government. N.J. Const, art. V, § 4, It 1; Dalton v. Kean, 213 N.J.Super. 572, 575, 517 A.2d 1224 (App.Div.1986), certif. denied, 107 N.J. 110, 526 A.2d 181 (1987). As part of the Reorganization Act, the Legislature gave certain powers to the Governor to reorganize executive agencies. See N.J.S.A. 52:14C-1 to -11. “[T]he Governor’s authority is limited to that delegated to him by the Legislature” in the Act. Dalton, supra, 213 N.J.Super. at 575, 517 A.2d 1224; see also Brown, supra, 62 N.J. at 5-11, 297 A.2d 572 (upholding delegation against constitutional challenge).
The Act directs the Governor to “examine the organization of all agencies” from time to time and “determine what changes” are needed “to accomplish the following purposes”:
(1) To promote the better execution of the laws, the more effective management of the Executive branch and of its agencies and functions, and the expeditious administration of the public business;
(2) To reduce expenditures and promote economy to the fullest extent consistent with the efficient operation of the Executive;
(3) To increase the efficiency of the operations of the Executive to the fullest extent practicable;
(4) To group, co-ordinate, and consolidate agencies and functions of the Executive, as nearly as may be, according to major purposes;
(5) To reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions thereof as may not be necessary for the efficient conduct of the Executive; and
(6) To eliminate overlapping and duplication of effort.
[N.J.S.A. 52:14C-2(a).]
*460The Act speaks of the Governor’s power to examine and reorganize “agencies.” See ibid,.; N.J.S.A. 52:14C-4. That term is carefully defined at N.J.S.A. 52:14C-3:
(а) “Agency” means—
(1) Any division, bureau, board, commission, agency, office, authority or institution of the executive branch created by law, whether or not it receives legislative appropriations, or parts thereof;
(2) Any office or officer in any agency, but does not include the State Auditor].]
[ (Emphasis added).]
In other words, to be subject to the Reorganization Act, a particular office must be “of’ the Executive Branch.
When applicable, the Act provides the Governor broad powers to accomplish its goals. Under the statute, the Governor shall prepare a reorganization plan when, after investigation, he or she finds that one or more of the following actions “is necessary to accomplish” the Act’s purposes:
(1) The transfer of the whole or a part of an agency, or of the whole or part of the functions thereof, to the jurisdiction and control of another agency; or
(2) The abolition of all or a part of the functions of an agency; or
(3) The consolidation, merger, or co-ordination of the whole or a part of an agency, or of the whole or a part of the functions thereof, with the whole or a part of another agency or the functions thereof; or
(4) The consolidation, merger, or co-ordination of a part of an agency or the functions thereof with another part of the same agency or the functions thereof; or
(5) The authorization of an officer to delegate any of his functions; or
(б) The abolition of the whole or a part of an agency which agency or part does not have, or on the taking effect of the reorganization plan will not have, any functions].]
[N.J.S.A. 52:14C — 4(a).]
The Governor is required to deliver a reorganization plan to the Senate and General Assembly “on the same session day.” N.J.S.A. 52:14C-4(b). The plan “shall take effect ... 60 calendar days after” its transmittal to both houses “unless, between the date of transmittal and the end of the 60-day period, the Legislature passes a concurrent resolution stating in substance that the Legislature does not favor the reorganization plan.” N.J.S.A. 52:14C-7(a). If the plan is not disapproved in that way, it “shall have the force and effect of law.” N.J.S.A. 52:14C-7(c).
*461The Act also limits the Governor’s power in certain respects. The Governor cannot propose
(1) Creating a new principal department in the Executive branch, abolishing or transferring a principal department or all the functions thereof, or consolidating 2 or more principal departments or all the functions thereof;
(2) Continuing an agency beyond the period authorized by law for its existence or beyond the time when it would have terminated if the reorganization had not been made;
(3) Authorizing an agency to exercise a function which is not expressly authorized by law at the time the plan is transmitted to the Legislature; [or]
(4) Increasing the term of an office beyond that provided by law for the office.
[N.J.S.A. 52:14C-6(a).]
Case law notes another important limitation of the Act: “the Governor is limited to rearranging what already exists. He is not empowered to decide what new or different authority should be vested in his branch of government.” Brown, supra, 62 N.J. at 10, 297 A.2d 572.
The State Reorganization Act is patterned after the federal Executive Reorganization Act, 5 U.S.C.A. §§ 901 to 912. See Brown, supra, 62 N.J. at 6, 297 A.2d 572. That statute originally provided that the President’s reorganization plan became law unless either house of Congress disapproved. See ibid, (citing former 5 U.S.C.A. § 906(a)). After questions were raised about the act’s constitutionality, see In re COAH, supra, 424 N.J.Super. at 432-35, 38 A.3d 620 the federal law was changed. It now requires affirmative approval by both houses of Congress before a proposed reorganization can go into effect. See Reorganization Act Amendments of 1984, Pub.L. No. 98-614, § 3(a), 98 Stat. 3192, 3192 (1984) (codified at 5 U.S.C.A. § 906(a)). The New Jersey Reorganization Act has not been similarly amended.
The parties debate whether the Reorganization Act, as applied to this case, violates the State Constitution. We do not address those issues because we are able to resolve this case on statutory grounds. See Comm, to Recall Menendez from Office of U.S. Senator v. Wells, 204 N.J. 79, 95, 7 A.3d 720 (2010) (“[W]e strive to avoid reaching constitutional questions unless required to do so.” (citations omitted)); Randolph Town Ctr., L.P. v. Cnty. of Morris, *462186 N.J. 78, 80, 891 A.2d 1202 (2006) (“Courts should not reach a constitutional question unless its resolution is imperative to the disposition of litigation.” (citations omitted)).
IV.
We consider next the concept of “in but not of’ agencies in New Jersey State government. The phrase is hardly a colloquial expression; the language is precise, not random or accidental, and it is used with a particular meaning in mind: to denote an agency’s independent status.
Use of the phrase “in but not of’ accomplishes two goals. As noted earlier, the Constitution requires that all executive offices “shall be allocated by law among and within not more than twenty principal departments.” N.J. Const, art. V, § 4, U1 (emphasis added). Each department, in turn, is “under the supervision of the Governor.” N.J. Const, art. V, § 4,112. Thus, when the Legislature creates an agency and places it “in” a department of the Executive Branch, the above constitutional requirement is met.
But the precise language has an additional element: some entities are “in” an executive department — to satisfy the Constitution — but are “not of’ that department. Those additional words express an agency’s independence. See N.J. Exec. Comm’n on Ethical Standards v. Byrne, 238 N.J.Super. 84, 86, 569 A.2d 264 (App.Div.1990) (“The ‘in, but not of formula sprang from the constitutional requirement that all executive functions be allocated among 20 principal departments and the competing need for agency independence.” (citation omitted)).
This Court first discussed the concept of “in but not of’ agencies in Parsons, supra, 3 N.J. at 238, 69 A.2d 875. Parsons considered whether the New Jersey Turnpike Authority Act (Authority Act) was constitutional. Ibid. The Authority Act created the Turnpike Authority “in the State Highway Department.” Ibid, (emphasis added) (citation omitted). It was established as “a body corporate *463and politic,” with the power “to construct, maintain, repair and operate turnpike projects” and to finance those projects through bond measures. Ibid, (citation omitted).
The Court held, among other things, that the Authority Act did not violate the constitutional limit on the State’s ability to create debts. Id. at 241-42, 69 A.2d 875 (citing N.J. Const, art. VIII, § 2, 113). The Court turned back a challenge on that ground because, under the Authority Act, the Turnpike Authority’s debts were imputed only to the Authority, and the State was not liable for them. Id. at 242, 69 A.2d 875.
The Court also rejected a separate argument that the Turnpike Authority was the alter ego of the State because it was “in the State Highway Department.” Id. at 243-44, 69 A.2d 875. As Chief Justice Vanderbilt explained just two years after the 1947 Constitutional Convention, that provision was “manifestly intended” to comply with Article V, Section 4, Paragraph 1 of the Constitution but did not give the Department or its Commissioner any control over the Turnpike Authority. Id. at 244, 69 A.2d 875. By contrast, “[t]he Turnpike Authority is in but not o/the State Highway Department and that fact does not make it any the less an independent entity, as the language of the entire Act clearly demonstrates.” Ibid, (emphasis added). Although the State suggests that the reasoning of Parsons is limited to public corporations, the Court’s stand-alone discussion of the concept of an “in but not of” agency undermines that claim.
The Appellate Division likewise recognized the independence of “in but not of” agencies in Byrne, supra, 238 N.J.Super. 84, 569 A.2d 264. Byrne addressed whether, under the Conflicts of Interest Law, the State Treasurer could promulgate a code of ethics for the Board of Public Utilities (BPU) or designate a “principal officer” in BPU to do so. Id. at 89, 569 A.2d 264 (quoting N.J.S.A. 52:13D-23).
At the time, BPU was “ ‘in but not of ” the Department of the Treasury and also “ ‘independent of any supervision or control by the Department.’ ” Ibid, (quoting N.J.S.A. 52:18A-2.1). The court *464found that this “duplicative language ... represents a double legislative guarantee of the agency’s independence and a warning against departmental interference with its function.” Id. at 90, 569 A.2d 264. As a result, the court held that the Treasurer could not impose a code of ethical standards on BPU employees, which would compromise the “essential independence” of the agency. Id. at 89, 569 A.2d 264.
Over the years, the Legislature has used different language to create independent agencies: allocating them “in but not of’ an Executive Branch department; declaring them “independent of supervision or control” of a department; or both. Those approaches all achieve the same goals: they comply with the constitutional mandate that executive agencies be within a State department and simultaneously insulate the agency from complete Executive Branch control.
“In but not of’ agencies can be found in various executive departments. Among other examples are the following: the Casino Control Commission, N.J.S.A. 5:12-50(a), Casino Reinvestment Development Authority, N.J.S.A. 5:12-153(a), and Board of Public Utilities, N.J.S.A. 48:2-1(a), all “in, but not of,” the Department of the Treasury; the Hackensack Meadowlands Development Commission, “in, but not of,” DCA, N.J.S.A. 13:17-5(a); the Natural Lands Trust, N.J.S.A. 13:1B-15.119, Water Supply Authority, N.J.S.A. 58:1B-4(a), and Environmental Infrastructure Trust, N.J.S.A. 58:11B-4(a), all “in but not of’ the Department of Environmental Protection (DEP); and the New Jersey Historic Trust, N.J.S.A. 13:1B-15.111, and State Library, N.J.S.A. 18A:73-26, both “in but not of’ the Department of State.
Other statutes declare agencies “independent of any supervision or control” of the department where they are located. They include the Election Law Enforcement Commission, N.J.S.A. 19:44A-5 (within Department of Law and Public Safety); the Office of the Public Defender, N.J.S.A. 2A:158A-3 (within Department of Treasury); and the Pinelands Commission, N.J.S.A. *46513:18A-4(a), and Highlands Water Protection and Planning Council, N.J.S.A. 13:20-4 (both within DEP).
Finally, several agencies are both “in but not of” a principal department and “independent of any supervision or control by” that department — the “double legislative guarantee” of independence referred to in Byrne, supra, 238 N.J.Super. at 90, 569 A.2d 264. They include the Civil Service Commission, N.J.S.A. 11A:2-1 (in Department of Labor and Workforce Development); the Garden State Preservation Trust, N.J.S.A. 13:8C-4(a) (in Department of Treasury); the State Ethics Commission, N.J.S.A. 52:13D-21(a) (in Department of Law and Public Safety); the Office of the State Comptroller, N.J.S.A. 52:15C-2(a) (in Department of Treasury); and the Office of Information Technology, N.J.S.A. 52:18A-227(b) (in Department of Treasury).
By way of example, the enabling statute for the Civil Service Commission explains the relationship between the agency and the department:
There is established in, but not of, the Department of Labor and Workforce Development in the Executive Branch of State government the Civil Service Commission. For the purpose of complying with the provisions of Article V, Section IV, paragraph 1 of the New Jersey Constitution, the Civil Service Commission is allocated within the Department of Labor and Workforce Development, but, notwithstanding this allocation, the commission shall be independent of any mpervisitm or control by the department or by any officer or employee thereof.
[N.J.S.A. 11A:2-1 (emphasis added).]
Enabling statutes can set limits to an agency’s independence. They can empower the Governor to appoint and remove an agency’s members. See, e.g., N.J.S.A. 2A:158A-4 (giving Governor power to appoint Public Defender); N.J.S.A. 13:1B-15.120 (giving Governor power to appoint trustees of New Jersey Lands Trust from list of nominees provided by non-profit groups); N.J.S.A. 13:17-5(b)(2), (d) (giving Governor power to appoint and remove for cause members of Hackensack Meadowlands Development Commission); N.J.S.A. 13:18A-5(a)(1), (c) (giving Governor power to appoint and remove for cause seven of fifteen members of Pinelands Commission); N.J.S.A. 13:20-5(a), (c) (giving Governor power to appoint and remove for cause members of Highlands *466Water Protection and Planning Council); N.J.S.A. 19:44A-5 (giving Governor power to appoint members of Election Law Enforcement Commission); N.J.S.A. 27:23-3(b) (giving Governor power to appoint and remove for cause members of New Jersey Turnpike Authority); N.J.S.A. 48:2-1(c) (giving Governor power to appoint members of BPU).
Often, principal department heads — who are appointed by and serve at the pleasure of the Governor, N.J. Const, art. V, § 4, 112 — serve on independent agencies as ex officio members or designate representatives to serve. See, e.g., N.J.S.A. 13:1B-15.120 (naming State Treasurer and Commissioner of DEP “or their respective representatives” as members of New Jersey Natural Lands Trust); N.J.S.A. 13:8C-4(b) (naming Commissioner of DEP, Secretary of Agriculture, Secretary of State, and State Treasurer as members ex officio of Garden State Preservation Trust); N.J.S.A. 52:27D-305(a) (naming “Commissioner of Community Affairs, ex officio, or his or her designee” as chairperson of COAH).
Many statutes also give the Chief Executive the power to veto the minutes of independent agencies. See, e.g., N.J.S.A. 13:8C-4(i) (Garden State Preservation Trust); N.J.S.A. 13:18A-5(h) (Pinelands Commission); N.J.S.A. 13:20 — 5(j) (Highlands Water Protection and Planning Council); N.J.S.A. 58:11B-4(i) (Environmental Infrastructure Trust).
But independent agencies are nevertheless insulated from the full supervision and control of the Executive Branch. See Byrne, supra, 238 N.J.Super. at 89-90, 569 A.2d 264. The Chief Executive’s power over them extends only as far as their enabling statutes permit. See Dalton, supra, 213 N.J.Super. at 575, 517 A.2d 1224.2
*467V.
At the heart of this case is a question of statutory interpretation: whether an independent agency like CO AH is subject to the Reorganization Act. Specifically, this appeal requires that we determine whether COAH, which is “in, but not of,” the Department of Community Affairs, is covered by the Reorganization Act, which specifically applies only to agencies that are “of’ the Executive Branch.
A.
To interpret the Reorganization Act, we apply well-settled rules of statutory construction. The Court’s role is to determine and give meaning to the Legislature’s intent. See Headen v. Jersey City Bd. of Educ., 212 N.J. 437, 448, 55 A.3d 65 (2013). We start with the plain language of the statute, which is typically the best indicator of intent. N.J. Dep’t of Children & Families v. A.L., 213 N.J. 1, 20, 59 A.3d 576 (2013); DiProspero v. Penn, 183 N.J. 477, 492, 874 A.2d 1039 (2005).
In general, we give words their ordinary, generally accepted meaning. N.J.S.A. 1:1-1; Headen, supra, 212 N.J. at 451, 55 A.3d 65 (citations omitted). When the Legislature uses technical words and phrases that have “a special or accepted meaning in the law,” we construe them “in accordance with such technical or special and accepted meaning.” N.J.S.A. 1:1-1; see also Marino v. Marino, 200 N.J. 315, 329, 981 A.2d 855 (2009). Judges cannot *468substitute their own views for terms of art the Legislature has chosen.
If the language of a statute is clear, a court’s task is complete. Courts may not rewrite a plainly written law or presume that the Legislature intended something other than what it expressed in plain words. DiProspero, supra, 183 N.J. at 492, 874 A.2d 1039; O’Connell v. State, 171 N.J. 484, 488, 795 A.2d 857 (2002). Thus, the literal words of a statute, if clear, mark the starting and ending point of the analysis. Only if the statutory language is ambiguous do courts look beyond it to extrinsic evidence, such as legislative history, for guidance. A.L., supra, 213 N.J. at 20, 59 A.3d 576 (citing Murray v. Plainfield Rescue Squad, 210 N.J. 581, 592, 46 A.3d 1262 (2012)).
B.
We turn, then, to the plain language of the statutes. COAH is “in” the Executive Branch — it is “in, but not of,” DCA. N.J.S.A. 52:27D-305(a) (emphasis added). That formulation comports with the constitutional requirement that COAH be “within” a principal department of the Executive Branch. See N.J. Const. art. V, § 4, ¶ 1; see also Byrne, supra, 238 N.J.Super. at 86, 569 A.2d 264.
But COAH is not “of’ the Executive Branch. The simple, direct words of the Fair Housing Act declare that COAH is not of the Executive Branch agency to which it is attached: again, COAH is “in, but not of” DCA. N.J.S.A. 52:27D-305(a) (emphasis added).
The Reorganization Act uses equally precise language. Its reach extends to agencies that are “of’ the Executive Branch, N.J.S.A. 52:14C-3 — not to independent agencies that are simply “in” it. Because COAH is “in” — “but not of’ — an Executive Branch department, it is not subject to the Act. The plain language the Legislature used in drafting the law compels that conclusion.
*469In construing a statute, we cannot infer that a branch of government has delegated its power to another branch on a major question without an express statement to that effect. See Dalton, supra, 213 N.J.Super. at 575, 517 A.2d 1224; see also FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 159, 120 S.Ct. 1291, 1314, 146 L.Ed.2d 121, 150 (2000).3 The Reorganization Act might have been written differently to apply to independent agencies that are “in but not of’ the Executive Branch. But the Act was not drafted that way. The Legislature — which “we presume ... is familiar with laws it already has enacted,” Fair Share Hous. Ctr. v. N.J. State League of Municipalities, 207 N.J. 489, 502, 25 A.3d 1063 (2011) (citation omitted), including its creation of many “in but not of’ agencies — instead chose a different approach and did not include independent agencies in the scope or language of the Act. That choice is entitled to respect. We cannot override it and rewrite the plain words of the Reorganization Act. See DiProspero, supra, 183 N.J. at 492, 874 A.2d 1039; O’Connell, supra, 171 N.J. at 488, 795 A.2d 857.
Unlike the Reorganization Act of 1969, other statutes enacted around the same time include “in but not of’ agencies within their reach. For example, the APA defines “agency” to include “each of the principal departments in the executive branch of the State Government, and all boards, divisions, commissions, agencies, departments, councils, authorities, offices or officers within any such departments.” L. 1968, c. 410, § 2(a) (codified at N.J.S.A. 52:14B-2(a)) (emphasis added). Similarly, the Conflicts of Inter*470est Law defines “[s]tate agency” as “any of the principal departments in the Executive Branch of the State Government, and any division, board, bureau, office, commission or other instrumentality within ” a principal department. L. 1971, c. 182, § 2(a) (codified at N.J.S.A. 52:13D-13(a)) (emphasis added).
When “ ‘the Legislature has carefully employed a term in one place and excluded it in another, it should not be implied where excluded.’ ” Higgins v. Pascack Valley Hosp., 158 N.J. 404, 419, 730 A.2d 327 (1999) (quoting GE Solid State, Inc. v. Dir., Div. of Taxation, 132 N.J. 298, 307-08, 625 A.2d 468 (1993)); see also State v. Drury, 190 N.J. 197, 215, 919 A.2d 813 (2007) (same).
Moreover, by 1985, when the Legislature adopted the Fair Housing Act, it was understood that the “in but not of’ designation used to create COAH bestowed independence on an agency. See Parsons, supra, 3 N.J. at 244, 69 A.2d 875. We are required to give meaning to the term of art the Legislature selected. See Marino, supra, 200 N.J. at 329, 981 A.2d 855; Pizzullo v. N.J. Mfrs. Ins. Co., 196 N.J. 251, 269, 952 A.2d 1077 (2008); 2A Norman J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction §§ 47:29, 47:30 (7th ed. 2007) (Sutherland Statutory Construction).
The dissent would ignore the Legislature’s precise language and substitute its own interpretation for what the Legislature meant. The dissent’s focus on the word “of’ overlooks the long history of “in but not of’ agencies. To the dissent, the word “of’ is cryptic and oblique and can be used interchangeably with other terms, see post at 480-81, 485 & n. 3, 70 A.3d at 581, 583 & n. 3, so the dissent supplies its own definition, id. at 480-81, 485, 70 A.3d at 581, 583. To the Legislature, which has often used the designation “in but not of’ when drafting laws about State agencies, “in but not of’ has a distinct meaning that is different from “of.”
Words make a difference. In ease after ease, we note that it is the Court’s responsibility to give force to the words the Legislature has chosen and not rewrite plainly written laws. See, e.g., *471Headen, supra, 212 N.J. at 448, 55 A.3d 65; Murray, supra, 210 N.J. at 592, 46 A.3d 1262; Ryan v. Renny, 203 N.J. 37, 54, 999 A.2d 427 (2010); DiProspero, supra, 183 N.J. at 492, 874 A.2d 1039; see also 3A Sutherland Statutory Construction, supra, § 72:3 at 802 (“Courts read every word in a statute as if it was deliberately chosen____”). We must do the same here.
COAH’s structure provides further proof that the existing law passed by the Legislature and signed by the Governor meant for COAH to be independent. The statute requires bipartisan control of the Council, with no more than six of its twelve members from the same political party. N.J.S.A. 52:27D-305(a). Although the Governor has the power to appoint the Council’s members, the law narrowly circumscribes who may be appointed. See ibid. The membership requirements in the statute ensure that a cross-section of community and State interests serve on the Council, with individual members representing different voices: local government, households in need of low- and moderate-income housing, nonprofit builders of affordable housing, the disabled, for-profit builders, and the public interest. Ibid. Together, they comprise a balanced group with different perspectives.
Members serve staggered six-year terms that do not coincide with gubernatorial terms. N.J.S.A. 52:27D-305(b). For a member to be removed from the Council, the Attorney General must prove misconduct in office, willful neglect of duty, unfitness for office, or incompetence. N.J.S.A. 52:27D-305(e). The statute also places decisionmaking authority in the Council itself. N.J.S.A 52:27D-307(e).
The law, thus, does not give the Chief Executive plenary power over the operation of the Council. The current statute reflects careful judgments about who should make decisions on affordable housing policy and how those decisions are to be reached. Nothing in this opinion prevents the legislative and executive branches from changing both the decisionmaking structure and approach for the agency responsible for affordable housing. To do so, they can enact new laws in a manner consistent with the Constitution *472and prior case law; they just cannot proceed under the specific terms of the Reorganization Act. This decision does not endorse a single affordable housing policy or manner of implementation as the only effective way to proceed.
The COAH Board’s detailed and precise balance, set out in the law, would not survive under the Reorganization Plan. See In re COAH, supra, 424 N.J.Super. at 426, 38 A.3d 620. The dissent claims that the Reorganization Plan preserves COAH’s functions under the FHA. See post at 491-93, 70 A.3d at 587-88. The Plan, though, changes the decisionmakers and replaces an independent COAH Board with a cabinet official who reports to the Governor. Other independent agencies, with their own statutorily defined structures, might also be affected. FSHC and amici argue that a different reading of the Reorganization Act would allow the Chief Executive to abolish or take control of independent agencies like the Meadowlands Conservation Trust, N.J.S.A. 13:17-89, the Highlands Council, N.J.S.A. 13:20-4, the Pinelands Commission, N.J.S.A. 13:18A-4, the Natural Lands Trust, N.J.S.A. 13:1B-15.119, the Election Law Enforcement Commission, N.J.S.A. 19:44A-5, and the State Ethics Commission, N.J.S.A. 52:13D-21, among others. But the language of the Reorganization Act does not empower the Chief Executive to replace independent boards with a department head over whom he or she has full control.
The dissent also suggests that the reorganization of COAH “would have furthered legislative intent.” See post at 493, 70 A.3d at 588. For support, the dissent points to legislation that was vetoed and withdrawn. But “legislative inaction is generally a poor basis for statutory interpretation,” In re State, 114 N.J. 316, 327 n. 2, 554 A.2d 1309 (1989) (citing Amerada Hess Corp. v. Dir., Div. of Taxation, 107 N.J. 307, 526 A.2d 1029 (1987)) — even when a law has been vetoed, see ibid.
The State presents a number of arguments in an effort to show that COAH is subject to the Reorganization Act. The State contends that even when an agency is placed “in but not of’ a *473principal department, it is still “of’ the Executive Branch and thus covered by the Act. See N.J.S.A 52:14C-3(a)(1). According to the State, the “in but not of’ designation frees an agency from the direct control of the department in which it is located, but the Constitution still requires the agency to be “of” the Executive Branch.
A careful reading of the Constitution, though, reveals that it requires that all executive offices be allocated “among and within ” the twenty principal departments. N.J. Const, art. V, § 4, II1 (emphasis added). That language has led to the “in but not of’ formulation that appears countless times in state statutes and case law. See Parsons, supra, 3 N.J. at 244, 69 A.2d 875; In re COAH, supra, 424 N.J.Super. at 424, 38 A.3d 620; Byrne, supra, 238 N.J. Super, at 90, 569 A.2d 264. But the clause does not declare that offices must also be “of’ as opposed to “in” the Executive Branch. The default position the State advances — that all agencies are necessarily “of’ the Executive Branch' — thus does not find support in the text of the Constitution.
Consistent with the Constitution, some independent entities are allocated within a department, independent of its control, and also established “in the Executive Branch.” See, e.g., N.J.S.A. 2A:158A-3 (allocating independent Office of Public Defender “within” Department of Treasury and establishing it “in the Executive Branch”); N.J.S.A. 48:23-3 (allocating independent New Jersey Public Broadcasting Authority “within” Department of Treasury and establishing it “in the Executive Branch”); N.J.S.A. 52:15C-2(a) (allocating independent Office of State Comptroller “within” Department of Treasury and establishing it “in the Executive Branch”).
Underlying the Legislature’s approach is a practical reality: to insulate an office from a principal department head, but not from the Chief Executive to whom the agency head reports, see N.J. Const. art. V, § 4, 112, would accomplish little. The consequence in this appeal is that an agency designed to be independent of *474DCA would in effect be run by its Commissioner. That outcome would be at odds with the Legislature’s intent.
The Attorney General also argues that the Act has been used before to reorganize independent agencies within the Executive Branch. But in those examples, Governors transferred agencies intact to other parts of the government. When Governor Cahill reorganized the Department of Labor and Industry, for example, his reorganization plan expressly provided that PERC, an independent agency within the Department, would “remain in accordance with” its enabling statute. 4 N.J.R. 161(a) (July 6, 1972). When Governor Whitman moved the New Jersey Historic Trust, an “in but not of’ entity within the Department of Environmental Protection, to the Department of State, she specified that it would be “continued” in accordance with its enabling statute. 30 N.J.R. 1351(a) (Apr. 20, 1998); see also In re COAH, supra, 424 N.J.Super. at 419 n. 3, 38 A.3d 620. Governor Whitman did likewise when she moved the Office of Administrative Law and the Office of the Public Defender, two “in but not of’ agencies, to the Department of the Treasury. 30 N.J.R. 1351(a). And none of the several reorganization plans that have transferred or modified the BPU have abolished the agency. See 26 N.J.R. 2171(a) (June 6, 1994) (reorganization plan by Governor Whitman moving BPU from “in, but not of, the Department of Environmental Protection” to “in, but not of, the Department of Treasury”); 23 N.J.R. 1726(a) (June 3, 1991) (reorganization plan by Governor Florio moving BPU from “in but not of the Department of Treasury” to “in but not of the Department of Environmental Protection”); 10 N.J.R. 466(a) (Nov. 9, 1978) (reorganization plan by Governor Byrne maintaining part of BPU in Department of Energy). The Attorney General has cited no example of a Chief Executive relying on the Reorganization Act to abolish an independent agency.
The State mistakenly argues that Governor Cahill’s 1972 reorganization plan “abolished PERC’s status as an agency independent of departmental control.” That did not happen. PERC was moved, but it retained its structure and independence. The *475reorganization plan “assigned” PERC to an assistant labor commissioner and noted that it “shall remain in accordance with” its enabling statute. 4 N.J.R. 162. By contrast, the same plan, a few lines earlier, directed that the Board of Mediation “report” to the assistant commissioner. Ibid. The language that established PERC’s independence remained unchanged. Compare L. 1968, c. 303, § 5(a), with L. 1973, c. 326, § 2 (codified at N.J.S.A. 34:13A-5.1). The dissent’s contrary conclusion overlooks the specific language of Governor Cahill’s Reorganization Plan.
The dissent insists that a statute enacted in 1973 sheds light on PERC’s reorganization and the Legislature’s response. See post at 489-90, 70 A.3d at 586 (citing N.J.S.A. 34:13A-6.1). The legislative history reveals otherwise. It demonstrates that the Legislature focused on the Board of Mediation, which had not previously been independent, see L. 1945, c. 32, § 1, not PERC, an independent entity that had been transferred intact. See, e.g., Assemb. 262 (Sponsor’s Statement), 195th Leg. at 3 (N.J. Nov. 12, 1973) (“It is the purpose of this bill to establish or clarify by legislation the independence and autonomy of the New Jersey State Board of Mediation and to ensure that the board will have the same degree of independence from supervision and control as exists for the Public Employment Relations Commission.”); Press Release, Office of the Governor (Dec. 18, 1973) (noting that bill signed into law “clarified] the independence and autonomy of the State Board of Mediation”).
The dissent also points to the abolition of the Commission on Higher Education in support of its view of the broad scope of the Reorganization Act. See 43 N.J.R. 1625(a) (abolishing commission under Reorganization Act on June 29, 2011). The dissent notes that the Legislature has not disapproved of the abolition of this independent entity, see N.J.S.A. 18A:3B-13(d), under the Reorganization Act or for any other reason.
This example, as well, cannot inform our understanding of the Reorganization Act for a simple reason: reorganizations or transfers of the Commission on Higher Education, or any other bodies *476created under the Higher Education Restructuring Act of 1994, are not subject to the Reorganization Act. See N.J.S.A. 18A:3B-36.
We offer no opinion on the propriety of the recent reorganization and draw no inference from the Legislature’s silence. If anything, this example demonstrates that historic practices that went unchallenged do not create precedent. They do not answer the question presented for the first time in this case: whether the specific, plain language of the Reorganization Act covers independent agencies and allows them to be abolished. We find that it does not.
The State Agency Transfer Act, N.J.S.A. 52:14D-1 to -8, offers no insight into the question. The law outlines the mechanics of what occurs when an agency is lawfully transferred; it does not identify — either directly or inferentially — which agencies may be transferred under the Reorganization Act. The dissent argues otherwise, even though no party or amicus raises the Transfer Act in this litigation, and no case law interprets the act as the dissent does. See post at 485-87, 486-87 n. 5, 70 A.3d at 584, 584 n. 5. At best, the Transfer Act tells us what would happen if a new law transferred COAH or another agency, but the statute does not reveal whether the Reorganization Act applies to “in but not of’ agencies.
C.
The scope of the Reorganization Act is also informed by the Presentment Clause. See N.J. Const, art. V, § 1, 114(a). The Presentment Clause outlines a straightforward feature of our bicameral legislative process: a bill must pass both houses before being presented to the Governor for final action. A related provision in the Constitution, known as the Separation of Powers Clause, directs that no branch may exercise powers that belong to either of the other branches. N.J. Const. art. III, ¶ 1; see also Gen. Assembly v. Byrne, 90 N.J. 376, 382, 448 A.2d 438 (1982).
The Legislature understood those basic concepts when it drafted the Reorganization Act. It accordingly limited the Executive *477Branch to “rearranging what already exists.” Brown, supra, 62 N.J. at 10, 297 A.2d 572. It did not empower the Chief Executive to place “new or different authority ... in his branch of government.” Ibid. By acting in that fashion, the Legislature sought to avoid raising concerns under the separation of powers doctrine and the Presentment Clause. Ibid.
Congress examined constitutional separation of powers issues in the federal reorganization act when it reauthorized the act in 1977. The House Committee on Governmental Operations heard testimony from then-Assistant Attorney General Antonin Scalia and Harvard Law School Professor Laurence Tribe. H.R.Rep. No. 95-105, at 11-17 (1977), reprinted in 1977 U.S.C.C.A.N. 41, 51-56. AAG Scalia opined that a one-house veto of a reorganization plan violated the federal Presentment Clause. Id. at 12-13, 297 A.2d 572 (citing U.S. Const. art. I, § 7). Professor Tribe offered a related concern that the statute’s broad delegation of authority to abolish or consolidate agencies could unconstitutionally usurp Congress’s lawmaking role. Id. at 15-16, 297 A.2d 572. He recommended, among other changes, “specifying] that no reorganization plan ... may transfer a function from an independent agency or commission to an agency or branch of an executive department.” Id. at 16, 297 A.2d 572. Congress’s 1977 bill adopted Professor Tribe’s recommendation. See Reorganization Act of 1977, Pub.L. No. 95-17, § 2, 91 Stat. 29, 31-32 (1977) (codified at 5 U.S.C.A. § 905(a)).
In 1984, Congress amended the statute again to require that both Houses of Congress affirmatively approve a reorganization plan for it to become law. See Reorganization Act Amendments of 1984, supra, § 3(a), 98 Stat. at 3192 (codified at 5 U.S.C.A. § 906(a)). The new section replaced language that allowed a reorganization plan to go into effect unless one House passed a resolution disapproving the plan within sixty days. Reorganization Act of 1977, supra, § 2, 91 Stat. at 32.
To reiterate, we do not reach the constitutional issues the parties debate about the State Reorganization Act because we are *478able to resolve this appeal on statutory grounds. See supra at 463-64, 70 A.3d at 570-71. We therefore have no reason to reassess Brown today. Brown, of course, upheld the constitutionality of the Reorganization Act in 1972. Brown, supra, 62 N.J. at 5, 297 A.2d 572. In its ruling, the Court noted that the Act was patterned after the federal Executive Reorganization Act, which federal trial courts had sustained on constitutional grounds in 1936 and 1937. Ibid. Brown’s analysis relied on then-existing federal law; it did not anticipate or address the changes to federal law made years later in response to constitutional concerns.
Brown also did not address the issue presented in this case: whether the Reorganization Act covers independent agencies. The dissent, though, claims that because PERC was affected by the reorganization plan reviewed in the Court’s decision, “Brown confirms that the Legislature conferred upon the Governor reorganization powers that reach ‘in but not of agencies.” Post at 497, 70 A.3d at 591. Nowhere in Brown can that conclusion be found. The decision addresses certain constitutional challenges to the Act, see Brown, 62 N.J. at 5-11, 297 A.2d 572, whether the Act applies to a principal department of the Executive Branch, id. at 11-12, 297 A.2d 572, and whether the Act’s procedural requirements were followed, id. at 12-18, 297 A.2d 572. The Court’s ruling does not discuss the meaning of the term “agency” in the Reorganization Act or whether “in but not of’ agencies are covered by the Act. In fact, the reorganization plan in question affected more than a dozen entities, see 4 N.J.R. 161-62, and the opinion does not even mention PERC, let alone its independent status.
Once again, it bears emphasis that Brown interpreted the Reorganization Act to empower the Chief Executive to “rearrange what already exists” but not “to decide what new or different authority should be vested in” the Executive Branch. Brown, supra, 62 N.J. at 10, 297 A.2d 572. Many prior reorganization plans, which have gone unchallenged, abided by that limit. Here, however, the abolition of an independent agency, and the *479transfer of its decisionmaking authority to an Executive Branch department,4 falls outside that restriction and outside the scope of the Reorganization Act. The fact that some form of legislative veto exists in the Act does not cure that problem. If the legislative and executive branches seek to make substantive changes to the law, they have to proceed through the ordinary legislative process. See N.J. Const. art. V, § 1, ¶ 14.
VI.
As Judge Carchman aptly noted,
[t]he issue in this case is not whether COAH should or should not be an active participant in developing and implementing policies for affordable housing in New Jersey. Recent events have demonstrated that both the Legislature and the Governor are committed to charting another course for the future of affordable housing in this State.
{In re COAH, supra, 424 N.J.Super. at 438, 38 A.3d 620.]
We do not attempt to chart that course in this opinion. Instead, we examine the process the law requires. The plain language of the Reorganization Act does not authorize the Chief Executive to abolish an independent agency like COAH. If the Governor and the Legislature wish to abolish COAH, they must take another path.
For the reasons set forth above, we modify and affirm the judgment of the Appellate Division.

 Paragraph five of Executive Order No. 12 also directed COAH to refrain from processing applications for substantive certification or implementing its Third *452Round regulations for ninety days. 42 N.J.R. 659(a). The Fair Share Housing Center challenged that order. In response, the Appellate Division stayed paragraph five and accelerated the appeal. The challenge became moot when — after the Task Force completed its work — the Governor issued Executive Order No. 20, which rescinded Executive Order No. 12. 42 N.J.R. 752(a) (Apr. 19, 2010).


 The Framers were also sensitive about gubernatorial control over independent agencies. The original draft of Article V, Section 4, Paragraph 2 gave the Governor "supervision and control ” over principal departments. 5 Proceedings of the Constitutional Convention of 1947, supra, at 373 (emphasis added). That *467language led to discussion in the Committee on the Executive, Militia and Civil Officers about the extent of the Governor’s authority over quasi-independent agencies like the Public Utilities Commission. Id. at 371, 529-30. One witness, a professor in the field of government, objected to the words "and control” because they suggested “that the Governor could issue orders to all of these departments,” including quasi-independent entities. Id. at 373. He recommended that the clause be pared back to "supervision” — but not "control"— which would still empower the Governor to appoint and remove agency heads. Ibid. The draft was amended accordingly. Id. at 407; see also N.J. Const. art. V, § 4, ¶ 2 (limiting Governor's authority to “supervision”).


 The Framers decided to leave "the important power of reorganization of State departments and the allocation of existing departments among and within not more than 20 principal departments" to the Legislature. 2 Proceedings of the Constitutional Convention of 1947, supra, at 1126. The Committee on the Executive, Militia and Civil Officers believed that "the assignment of power to the Governor alone to reorganize the department would be inconsistent with an effective separation of powers of government among the three branches." Ibid. In 1969, the Reorganization Act delegated some, but not all, of that power to the Governor. See Brown, supra, 62 N.J. at 10, 297 A.2d 572; Dalton, supra, 213 N.J.Super. at 575, 517 A.2d 1224.


 Those changes, FSHC argues, have led to substantive differences in COAH’s operating procedures as well: DCA did not follow the APA to make interim changes to affordable housing rules; decisions were not made at public meetings or based on public information; and the Commissioner, not the Board, has the ultimate authority to make decisions.